PER CURIAM.
The notice of appeal in this case is timely only in regard to an unsuccessfully litigated postconviction motion to correct sentence. The principal issue raised by that motion, and on appeal, concerns the validity of the reasons given by the trial court for aggravating the presumptive guideline sentence. Neither rule 3.800(a) nor 3.850, Florida Rules of Criminal Procedure, is an appropriate vehicle for raising such issues. See, e.g., Trimble v. State, 511 So.2d 403 (Fla. 2d DCA 1987). Therefore the order under review is affirmed.
We do note that the judgment and sentence forms erroneously indicate that appellant’s convictions for burglary of a structure, section 810.02(3), Florida Statutes (1983), are felonies of the second degree, rather than of the third degree. Accordingly, this scrivener’s error should be corrected upon receipt of our mandate.
Affirmed.
CAMPBELL, C.J., and SCHEB and SCHOONOVER, JJ., concur.